EXHIBIT SUBSCRIPTION AGREEMENT THIS SUBSCRIPTION AGREEMENT made as of this day of 2007 between NOBLE MEDICAL TECHNOLOGIES, INC., a corporation organized under the laws of the State of Delaware with offices 4430 Noble Avenue – Apartment 201, Sherman Oaks, CA 91403 (the “Company”), and the undersigned (the “Subscriber” and together with each of the other subscribers in the Offering (defined below), the “Subscribers”). WHEREAS, the Company desires to issue up to $100,000 (100 Units) aggregate amount of units (a “Unit” and collectively, the “Units”) in a private placement (the “Offering”), at a purchase price of $1,000 per Unit; WHEREAS, each Unit shall consist of four thousand (4,000) shares of Common Stock, par value $.0001 per share (the “Shares”); and WHEREAS, the Subscriber is delivering simultaneously herewith a completed confidential investor questionnaire (the “Questionnaire”), NOW, THEREFORE, for and in consideration of the promises and the mutual covenants hereinafter set forth, the parties hereto do hereby agree as follows: I. SUBSCRIPTION FOR UNITS AND REPRESENTATIONS BY AND COVENANTS OF SUBSCRIBER 1.1.Subscription for Units.
